Order entered January 13, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00179-CR

                            MARK ANTHONY SPEERS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-27999-M

                                           ORDER
         The Court GRANTS appellant’s January 9, 2015 second motion for extension of time to

file appellant brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE